Title: From Alexander Hamilton to James Madison, [23 November 1788]
From: Hamilton, Alexander
To: Madison, James


[New York, November 23, 1788]
I thank you My Dear Sir for yours of the 20th. The only part of it which surprises me is what you mention respecting Clinton. I cannot however believe that the plan will succeed. Nor indeed do I think that Clinton would be disposed to exchange his present appointment for that office or to risk his popularity by holding both. At the same time the attempt merits attention and ought not to be negleced as chimerical or impracticable.
In Massachusettes the electors will I understand be appointed by the legislature and will be all Fœderal and tis probable will be for the most part in favour of Adams. He has tis said most partisans in the Legislature. It is said the same thing will happen in New Hampshire, and I have reason to believe will be the case in Connecticut. In this state it is difficult to form any certain calculation. A large majority of the Assembly was doubtless of an Antifœderal complexion; but the scism in the party which has been occasioned by the falling off of some [of] its leaders in the Convention leaves me not without hope, that if matters are well managed we may procure a majority for some pretty equal compromise. In the Senate we have the superiority by one. In New Jersey there seems to be no question but that the complexion of the electors will be Fœderal and I suppose if thought expedient they may be united in favour of Adams. Pensylvania you can best Judge of. From Delaware Maryland and South carolina I presume we may count with tolerable assurance on fœderal men and I should imagine if pains are taken the danger of an Antifœderal vice President might itself be rendered the instrument of Union. At any rate their weight will not be thrown into the scale of Clinton and I do not see from what quarter numbers can be marshalled in his favour equal to those who will advocate Adams supposing even a division in the Fœderal votes.
On the whole I have concluded to support Adams; though I am not without apprehensions on the score we have conversed about. My principal reasons are these—First He is a declared partisan of referring to future experience the expediency of amendments in the system (and though I do not altogether adopt this sentiment) it is much nearer my own than certain other doctrines. Secondly a character of importance in the Eastern states, if he is not Vice President, one of two worse things will be likely to happen—Either he must be nominated to some important office for which he is less proper, or will become a malcontent and possibly espouse and give additional weight to the opposition to the Government.
As to Knox I cannot persuade myself that he will incline to the appointment. He must sacrifice emolument by it which must of necessity be a primary object with him.
If it should be thought expedient to endeavour to unite in a particular character, there is a danger of a different kind to which we must not be inattentive—the possibility of rendering it doubtful who is appointed President. You know the constitution has not provided the means of distinguishing in certain cases & it would be disagreeable even to have a man treading close upon the heels of the person we wish as President. May not the malignity of the Opposition be in some instances exerted even against him? Of all this we shall best judge when we know who are electors and we must in our different circles take our measures accordingly.
I could console myself for what you mention respecting yourself, from a desire to see you in one of the Executive departments, did I not perceive that the representation will be defective in characters of a certain description. Wilson is evidently out of the question. King tells me he does not believe he will be elected into either house. Mr. G M set out to day for France by way of Philadelphia. If you are not in one of the branches, the Government may severely feel the want of men who unite to zeal all the requisite qualifications for parrying the machinations of its enemies.
Might I advise it would be that you bent your course to Virginia.
Affecy Yrs.

A Hamilton
New York Nov 23. 88
Mr. J Madison

